Per Curiam.
No question is raised in this case, except as to the sufficiency of the evidence to sustain the finding below. The bill of exceptions, purporting to set out the evidence, does not contain the technical and indispensable words, “ this was all the evidence given in the cause,” as required by the 30th rule. There are numerous cases in which it has been held by this Court that strict compliance with the rule is necessary, to repel the presumption of further evidence.
The judgment below is affirmed, with costs.